Name: Commission Regulation (EEC) No 168/88 of 21 January 1988 altering the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 88 No L 18/50 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 168/88 of 21 January 1988 altering the export refunds on beef and veal products in the beef and veal sector for exports to that third country should therefore be discontinued tempor ­ arily, HAS ADOPTED THIS REGULATION : Article 1 In footnote (8) of the Annex to Regulation (EEC) No 3964/87 the destinations opposite 02 are replaced by the following : 'North African, Near and Middle East third countries, with the exception of Lebanon'. Article 2 This Regulation shall enter into force on 22 January 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular the second sentence of Article 18 (5) thereof, Whereas the export refunds on beef and veal were fixed by Commission Regulation (EEC) No 3964/87 (3) ; Whereas according to data available at present to the Commission, there are strong suspicions that irregularities have been committed involving quantities exported to Lebanon : whereas the refunds provided for certain This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 370, 30 . 12. 1987, p. 7 . (3) OJ No L 371 , 30 . 12. 1987, p. 42.